Form 8-K MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com SILICON IMAGE REPORTS FOURTH QUARTER AND FISCAL YEAR 2 SUNNYVALE, Calif., February 4, 2010 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its fourth quarter and fiscal year ended December 31, Revenue for the fourth quarter of 2009 was $35.6 million, compared to $37.2 million for the third quarter of 2009 and $59.4 million for the fourth quarter of 2008.Revenue for 2009 totaled $150.6 million, compared with $274.4 million for 2008. GAAP net loss for the fourth quarter of 2009 was $64.6 million, or $0.85 per diluted share, compared to a net loss of $15.5 million, or $0.21 per diluted share, for the third quarter of 2009 and net income of $5.0 million, or $0.07 per diluted share, for the fourth quarter of 2008.GAAP net loss for the fourth quarter of 2009 includes a $28.3 million intangible asset impairment charge, a $14.7 million restructuring charge, and a tax provision of $14.6 million.GAAP net loss for 2009 was $126.8 million, or $1.69 per diluted share, compared to net income of $10.1 million, or $0.13 per diluted share for 2008.GAAP net loss for 2009 includes a $19.2 million goodwill impairment charge, a $28.3 million intangible asset impairment charge, a tax provision of $12.5 million, and $22.9 million in restructuring charges. Non-GAAP net loss for the fourth quarter of 2009 was $5.0 million, or $0.07 per diluted share, compared to a non-GAAP net loss of $3.4 million, or $0.04 per diluted share, for the third quarter of 2009 and non-GAAP net income of $15.7 million, or $0.21 per diluted share, for the fourth quarter of 2008.Non-GAAP net loss for 2009 was $16.3 million, or $0.22 per diluted share, compared to net income of $41.7 million, or $0.54 per diluted share, for 2008.Non-GAAP net income (loss) for these periods exclude stock-based compensation expense, amortization of intangible assets, impairment of goodwill and intangible assets, and restructuring charges. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. "With our major restructuring programs complete and a lower breakeven point we are committed to returning to profitability,” said Camillo Martino, chief executive officer of Silicon Image, Inc. “The company is poised today to leverage the recently updated HDMI Specification Version 1.4 with first-to-market products ready for volume production, as we begin to take advantage of a new product introduction cycle and pursue year on year revenue growth,” concluded
